FILED
                            NOT FOR PUBLICATION                            OCT 04 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RAMAN KUMAR,                                     No. 11-72349

              Petitioner,                        Agency No. A087-737-538

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted August 29, 2013
                              Pasadena, California

Before: GOULD and RAWLINSON, Circuit Judges, and HUCK, District Judge.**
      Petitioner Raman Kumar, a native of Punjab, India, made his way to Blaine,

Washington on February 12, 2010, after being denied asylum by Canadian

immigration authorities. Shortly after his arrival, the Department of Homeland

Security (“DHS”) took him into custody. DHS issued a notice to appear, and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
            The Honorable Paul C. Huck, United States District Judge for the
Southern District of Florida, sitting by designation.
charged Kumar as removable for being present within the United States without

admission or parole. Kumar conceded the charges and applied for asylum. He also

sought withholding of removal and relief under the Convention Against Torture.

The basis for Kumar’s asylum application and his other requests for relief was that

the Punjab police repeatedly harassed him on account of his association with two

political activist organizations. The immigration judge (“IJ”) denied his claims,

finding him to be not credible. The IJ’s adverse-credibility determination was

based almost entirely upon Kumar’s admission that he advanced perjured

testimony before the Canadian immigration officials. The Board of Immigration

Appeals (“BIA”) affirmed.

      We may grant the petition only if the record compels a contrary result. Here,

it does not. The stories Kumar gave to Canadian and U.S. immigration officials

were entirely different. Kumar asserts that he advanced perjured testimony out of

fear of being sent back to India and is now telling the truth. However, Kumar did

not mention his prior perjured testimony during his direct testimony before the IJ.

It was only during cross-examination that he admitted that he had previously

sought asylum in Canada, which was denied, and had told a different story there.

Moreover, in his asylum application here, Kumar denied having previously sought

asylum. Whatever Kumar’s reason for advancing perjured testimony, nothing in

                                          2
the record required the IJ and BIA to believe Kumar. Given the totality of the

circumstances of this case, we conclude that the negative credibility determination

made by the IJ and sustained by the BIA was supported by substantial evidence,

see Shrestha v. Holder, 590 F.3d 1034 (9th Cir. 2010), as the record does not

compel the conclusion that Kumar was credible, see Zi Lin Chen v. Ashcroft, 362
F.3d 611 (9th Cir. 2004).

PETITION DENIED.




                                         3